Name: Council Regulation (EC) No 1660/98 of 20 July 1998 approving the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Revolutionary People's Republic of Guinea on fishing off the Guinean coast for the period 1 January 1998 to 31 December 1999
 Type: Regulation
 Subject Matter: European construction;  international affairs;  Africa;  fisheries
 Date Published: nan

 EN Official Journal of the European Communities29. 7. 98 L 211/1 I (Acts whose publication is obligatory) COUNCIL REGULATION (EC) No 1660/98 of 20 July 1998 approving the Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Revolutionary Peoples Republic of Guinea on fishing off the Guinean coast for the period 1 January 1998 to 31 December 1999 THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 43, in conjunction with the first sentence of Article 228(2) and the first subparagraph of Article 228(3) thereof, Having regard to the proposal from the Commission, Having regard to the opinion of the European Parlia- ment (1), Whereas, pursuant to the Agreement between the Euro- pean Economic Community and the Government of the Revolutionary Peoples Republic of Guinea on fishing off the Guinean coast (2), the two Parties have conducted negotiations to determine any amendments and additions to be made to the Agreement at the end of the period of application of the Protocol annexed thereto; (a) cephalopods/fin-fish: Spain: 1 350 GRT Italy: 1 200 GRT Greece: 1 450 GRT (b) shrimps: Whereas, as a result of those negotiations, a new Protocol establishing the fishing possibilities and the financial compensation provided for in the abovementioned Agree- ment for the period 1 January 1998 to 31 December 1999 was initialled on 11 December 1997; Spain: 700 GRT Portugal: 200 GRT Greece: 100 GRT (c) tuna seiners: Whereas it is in the Communitys interest to approve the new Protocol; France: 19 vessels Spain: 14 vessels Whereas the fishing possibilities should be apportioned among the Member States on the basis of the traditional allocation of fishing possibilities under the fisheries Agreement, (d) pole-and-line tuna vessels: France: 8 vessels Spain: 5 vessels HAS ADOPTED THIS REGULATION: (e) surface longliners: France: 3 vessels Article 1 Spain: 23 vessels The Protocol establishing the fishing possibilities and the financial compensation provided for in the Agreement between the European Economic Community and the Government of the Revolutionary Peoples Republic of Guinea on fishing off the Guinean coast for the period 1 January 1998 to 31 December 1999 is hereby approved on behalf of the Community. The text of the Protocol is attached to this Regulation (3). Article 2 The fishing possibilities laid down in the Protocol shall be allocated among the Member States, according to gross registered tonnage and number of vessels, as follows: Portugal: 2 vessels. If licence applications from those Member States do not exhaust the fishing possibilities established in the Protocol, the Commission may consider licence applica- tions from any other Member States. (1) OJ C 210, 6. 7. 1998. (2) OJ L 111, 27. 4. 1983, p. 1. (3) For the text of the Protocol, see OJ 196, 14. 7. 1998, p. 28. EN Official Journal of the European Communities 29. 7. 98L 211/2 Article 3 The President of the Council is hereby authorised to designate the persons empowered to sign the Protocol in order to bind the Community. Article 4 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 July 1998. For the Council The President W. MOLTERER